Case 1:21-cr-10093-RGS Document 1 Filed 03/29/21 Page 1 of 17




                                             21cr10093
Case 1:21-cr-10093-RGS Document 1 Filed 03/29/21 Page 2 of 17
Case 1:21-cr-10093-RGS Document 1 Filed 03/29/21 Page 3 of 17
Case 1:21-cr-10093-RGS Document 1 Filed 03/29/21 Page 4 of 17
Case 1:21-cr-10093-RGS Document 1 Filed 03/29/21 Page 5 of 17
Case 1:21-cr-10093-RGS Document 1 Filed 03/29/21 Page 6 of 17
Case 1:21-cr-10093-RGS Document 1 Filed 03/29/21 Page 7 of 17
Case 1:21-cr-10093-RGS Document 1 Filed 03/29/21 Page 8 of 17
Case 1:21-cr-10093-RGS Document 1 Filed 03/29/21 Page 9 of 17
Case 1:21-cr-10093-RGS Document 1 Filed 03/29/21 Page 10 of 17
Case 1:21-cr-10093-RGS Document 1 Filed 03/29/21 Page 11 of 17
Case 1:21-cr-10093-RGS Document 1 Filed 03/29/21 Page 12 of 17
Case 1:21-cr-10093-RGS Document 1 Filed 03/29/21 Page 13 of 17
Case 1:21-cr-10093-RGS Document 1 Filed 03/29/21 Page 14 of 17
Case 1:21-cr-10093-RGS Document 1 Filed 03/29/21 Page 15 of 17
Case 1:21-cr-10093-RGS Document 1 Filed 03/29/21 Page 16 of 17
Case 1:21-cr-10093-RGS Document 1 Filed 03/29/21 Page 17 of 17




                              /s/ Dawn M. King 3/19/21 4:03pm
